DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 101 Review
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Note that if a claim recites the program or other data as being on any sort of computer readable medium, this rejection does not apply, but the medium itself might be nonstatutory. For any computer readable medium claim, the claim should be evaluated to see whether the medium could reasonably be interpreted as including a transitory signal of any sort. This applies for a wide variety of phrasings of the claim, including reciting “machine” or “processor” instead of “computer”. 

If a claim recites a program or other data in conjunction with a processor or other system that performs some function, then the claim is to an apparatus and should not be given this rejection.

Claim 9 recites program including computer (i.e. Processor) to execute the instructions and therefore, it is to an apparatus claim, therefore, is not rejected under 35 U.S.C. 101. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8 and 9 recite limitations – “a generation unit which generates a similar set, which is a set of similar pieces of 5learning data selected from among a plurality of pieces of learning data, each including an image and information that represents an object to be recognized that is displayed in the image; and a learning unit which uses the generated similar set to learn parameters for a predetermined recognition model that allow the predetermined recognition model to recognize the object to be recognized that is displayed in each image included in the generated similar set”. The claimed limitations appear to be directed to create similar set features of learned data of objects in images.  However, it is not clear if the similar set of data is only of one image and object included in that one particular image or there are multiple images that included different types of objects and similarity set of each object that appear to be similar of 

Dependent claims do not remedy the deficiencies introduced by the independent claims. Therefore, dependent claims are rejected similarly. 

Claim 3 recite limitations – “wherein the learning unit learns the parameter of the predetermined recognition model, excluding, from specified recognition regions in the images included in the generated similar set, a recognition region overlapping between the 20images”, appear to be directed at generating similar set of regions excluding overlapping regions. However, it is not clear if overlapped regions are excluded or specified recognition regions are excluded from the claimed limitations. Therefore, Examiner suggests amending claims further to explicitly define the discussed features. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a 
rebuttable presumption that the claim limitation is to be treated in accordance 
with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The 
presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-
AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites 
sufficient structure, material, or acts to entirely perform the recited function. 


Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “generation unit”, “learning unit”, “specifying unit”, “extraction unit”, “determination unit”, in claims 1-7. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US Pub No. 20160078284 A1) in view of Akira et al. (JP 2009116385 A). 

Regarding Claim 1,

separate computers or separate computer processors.  The computer executable 
instructions may be provided to the computer, for example, from a network or 
the storage medium.  The storage medium may include, for example, one or more 
of a hard disk, a random-access memory (RAM), a read only memory (ROM), a 
storage of distributed computing systems, an optical disk (such as a compact 
disc (CD), digital versatile disc (DVD), or Blu-ray Disc (BD).TM.), a flash 
memory device, a memory card, and the like; computer processor units are disclosed)

a generation unit which generates a similar set, which is a set of similar pieces of 5learning data selected from among a plurality of pieces of learning data, each including an image and information that represents an object to be recognized that is displayed in the image; (Sato, [0088], discloses the object similarity selection unit selects from the partial feature quantity similarity storage unit for learning 54 the similarity of the partial n the learning partial feature quantity selected in step S12 and the partial feature quantities extracted from an image different from the image from which the relevant partial feature quantities of the object (the extraction source of the relevant partial feature quantities) were extracted.  The partial feature quantity similarity storage 
unit for learning 54 also stores similarity data related to the partial feature quantities extracted from objects of a different individual from the extracting source.  When the object is a human face, the similarity with different partial feature quantities of an identical person corresponds to similarity data belonging to the class Intra-Personal Class, and the similarity with partial feature quantities of different persons corresponds to similarity data belonging to the class Extra-Personal Class. The object similarity selection unit 53 also outputs label information which is information about class to 

expression).  For example, it is desirable that combinations to be used include a combination of images having illumination variations, a combination of images having angular variations, and a combination of images having annual variations.  When the object is a human face, a combination of images having facial expression variations may be prepared.  Further, preparing various combinations of images having a plurality of variations enables coping with diverse variations.  The partial feature quantity similarity storage unit for learning 54 stores the similarity between partial feature quantities calculated from a combination of images having diverse variations, making it possible to derive diverse similarity data related to partial feature quantities extracted 
from registered objects in one image.  Generally, the number of combinations of different objects (Extra-Personal Class in the case of human face) is overwhelmingly larger than the number of combinations of identical objects (Intra-Personal Class in the case of human face).  The object similarity selection unit 53 may adjust the two numbers to achieve balance.  When the processing in step S13 is completed, the selection of the similarity corresponding to one partial feature quantity of the registered object ends; similarity of partial features in image are determined and stored in database for recognition and learning) and 

a learning unit which uses the generated similar set to learn parameters for a predetermined recognition model that allow the predetermined recognition model to recognize the object to be recognized that is displayed in each image included in the generated similar set.  (Sato, [0088], discloses the object similarity selection unit selects from the partial feature quantity similarity storage unit for learning 54 the similarity of the partial feature quantities corresponding to the partial feature quantity selected or combined in step S12.  When a partial feature quantity is represented by a weighted sum of the learning partial feature quantities, the object similarity selection unit 53 needs to multiply the similarities of all of corresponding partial feature quantities by the same weighting coefficient w and then summarize resultant values to acquire the weighted sum.  A plurality of similarities of learning partial feature quantities may be selected for one partial feature quantity.  Similarity data having sufficient variations is required to learn the discriminator having a sufficient robustness in discriminator learning processing.  It is more desirable for the object similarity selection unit 53 to actively select a plurality of similarity data items from the partial feature quantity similarity storage unit for learning 54.  Therefore, the partial feature quantity similarity storage unit for learning 54 stores similarity data between the learning partial feature quantity selected in step S12 and the partial feature quantities extracted from an image different from the image from which the relevant partial feature quantities of the object (the extraction source of the relevant partial feature quantities) were extracted.  The partial feature quantity similarity storage unit for learning 54 also stores similarity data related to the partial feature quantities extracted from objects of a different individual similarity of features in image are determined and stored in database for recognition and learning)

Sato does not explicitly disclose a generation unit to generate parameters

Akira discloses a generation unit to generate parameters (Technical Solution, discloses the matching means, the matching between the model from the result of said characteristic quantity outlier removal means is included to remove outlier. Similar to the model, the model image so as to coincide with the predetermined first affine transformation of conversion means 1 can be provided, on the identification feature extraction means, the first of which is converted by the 1 using the model image similar, so that the identification feature points. The image acquiring means for acquiring an image recognition and recognized, the image acquired by the acquisition means recognizes the recognition features and feature extraction means for extracting a recognition, identification feature point by the extraction means in the identification feature points, and the similar features of the model image correlation of the recognition is obtained, the image corresponding to the image recognition of the similar model and is further provided with an identification means. Similar to the model image, the image recognition affine transformation is performed so as to coincide with the first conversion means 2 is further provided, in the identifying means, the first 2 of similar converted by Learning model learns parameters associated with similarity features for object recognition)

Sato discloses the claimed invention except for the generation of parameters associated with similarity features. Akira teaches that it is known to generate model parameters of object in an image to create learning model for recognizing object in images.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to generate object parameters as taught by Akira such a modification would improve the accuracy of object recognition in image processing technologies. 

Regarding Claim 2, 
		The combination of Sato and Akira further discloses a specifying unit which specifies a region used for recognition in the image included in each of the plurality of pieces of learning data, as a recognition region, wherein the learning unit performs the learning using a specified recognition region in 15each image included in the generated similar set.  (Sato, [0088], discloses the object similarity selection unit selects from the partial feature quantity similarity storage unit for learning 54 the similarity of the partial similarity of features in partial regions image are determined and stored in database for recognition and learning). Additionally, the rational and motivation to combine the references Sato and Akira as applied in claim 1 apply to this claim. 


Regarding Claim 3, 
		The combination of Sato and Akira further discloses wherein the learning unit learns the parameter of the predetermined recognition model, excluding, from specified recognition regions in the images included in the generated similar set, a recognition region overlapping between the 20images.  (Akira, Technical description, discloses in step S28, the affine parameter acquisition section 76, similar in all combinations of the model image, a pair of matching left after removal from the outlier, respectively and a similar model of the target model affine image is obtained, and the target model image, target model having more than a predetermined number of pairs to match a similar model image and, after removal of the outlier in addition to information of matched pairs, affine parameters are calculated, sophisticated processing section 77; parts of not similarity features are excluded from model parameters). Additionally, the rational and motivation to combine the references Sato and Akira as applied in claim 1 apply to this claim. 


Regarding Claim 4, 
		The combination of Sato and Akira further discloses a determination unit which determines similarity between the plurality of pieces of learning data, 25wherein the generation unit generates the similar set on the basis of the determined similarity.  (Sato, Claim 9, discloses 9.  An object identification method executed by an 
similarity of feature quantities for each partial area between objects of an identical individual and between objects of different individuals, the object identification method comprising: selecting, for each partial area of an object in a registered image, a corresponding sample image from the storage unit based on feature quantities of the partial area;  setting, for objects in the registered image, a similarity of feature quantities for each partial area between objects of an identical individual and between objects of different individuals based on a similarity related to the selected sample images for 
each partial area;  making a discriminator learn based on the set similarity;  acquiring a similarity for each partial area between an object in an input image and the object in the registered image;  and determining whether the object in the input image is identical to the object in the registered image based on the similarity acquired by the acquisition unit and a result of discrimination by the discriminator; ). Additionally, the rational and motivation to combine the references Sato and Akira as applied in claim 1 apply to this claim. 

Regarding Claim 5, 
The combination of Sato and Akira further discloses an extraction unit which extracts a feature value of the image included in each of the 30plurality of pieces of learning data, wherein the determination unit determines the similarity between the plurality of pieces of learning data, on the basis of a distance between respective feature values extracted from the plurality of pieces of learning data.  (Akira, technical  The correlation image generating section 78, each point of the target model feature, at this position, a similar model features an affine transformation of the correlation value is calculated (feature distance), the obtained characteristic correlation value for each point of the identification feature point extraction part 79. In this case, and the correlation value obtd. homologized on the image, and the image of the target model similar model images and image correlation. The identification feature point extraction part 79, each target model characteristic points of similarity in the model based on the correlation value, the correlation value is lower than a certain threshold points, or, from the correlation value is a predetermined number of low forward, the identification of the model image similar feature useful for use as identification feature point, the determination processing part 62 of identification feature point storage section 92; feature value amount distance is calculated to obtain object recognition learning parameters). Additionally, the rational and motivation to combine the references Sato and Akira as applied in claim 1 apply to this claim. 


Regarding Claim 6, 
The combination of Sato and Akira further discloses wherein each of the plurality of pieces of learning data includes information indicating a category to which the object to be recognized displayed in the image included in the piece of learning data belongs, and wherein the determination unit determines similarity between a plurality of categories 5to which respective objects to be recognized indicated by the plurality of pieces of learning data belong, on the basis of respective feature values extracted from  The correlation image generating section 78, each point of the target model feature, at this position, a similar model features an affine transformation of the correlation value is calculated (feature distance), the obtained characteristic correlation value for each point of the identification feature point extraction part 79. In this case, and the correlation value obtd. homologized on the image, and the image of the target model similar model images and image correlation. The identification feature point extraction part 79, each target model characteristic points of similarity in the model based on the correlation value, the correlation value is lower than a certain threshold points, or, from the correlation value is a predetermined number of low forward, the identification of the model image similar feature useful for use as identification feature point, the determination processing part 62 of identification feature point storage section 92; feature value amount distance is calculated to obtain object recognition learning parameters). Additionally, the rational and motivation to combine the references Sato and Akira as applied in claim 1 apply to this claim.

Regarding Claim 7, 
The combination of Sato and Akira further discloses wherein the generation unit generates, 10as the similar set, a set of pieces of learning data in which objects to be recognized displayed in respective images belong to similar categories, and wherein the learning unit learns the parameters for the predetermined recognition model that allow the predetermined recognition model to recognize a category to which each of the objects to be recognized included in the generated similar set belongs (Akira, technical  The correlation image generating section 78, each point of the target model feature, at this position, a similar model features an affine transformation of the correlation value is calculated (feature distance), the obtained characteristic correlation value for each point of the identification feature point extraction part 79. In this case, and the correlation value obtd. homologized on the image, and the image of the target model similar model images and image correlation. The identification feature point extraction part 79, each target model characteristic points of similarity in the model based on the correlation value, the correlation value is lower than a certain threshold points, or, from the correlation value is a predetermined number of low forward, the identification of the model image similar feature useful for use as identification feature point, the determination processing part 62 of identification feature point storage section 92; feature value amount distance is calculated to obtain object recognition learning parameters). Additionally, the rational and motivation to combine the references Sato and Akira as applied in claim 1 apply to this claim. 

Claim 8 recite method with steps corresponding to the device elements recited in Claim 1. Therefore, the recited steps of the method Claim 8 are mapped to the proposed combination in the same manner as the corresponding elements of Claim 1. Additionally, the rationale and motivation to combine the Sato and Akira references presented in rejection of Claim 1, apply to this claim.

Claim 9 recite program with instructions corresponding to the device elements recited in Claim 1. Therefore, the recited instructions of the program Claim 8 are mapped to the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/Pinalben Patel/Examiner, Art Unit 2661